In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 16-1141V
                                                             Filed: October 30, 2017
                                                                 UNPUBLISHED

                                                                         
    CHRISTINA JELIC,                                                     
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On September 14, 2016, Christina Jelic (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from a left
shoulder injury as a result of an influenza (“flu”) vaccine she received on October 28,
2013. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.
        On October 30, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s injury is consistent with a shoulder
injury related to vaccine administration (“SIRVA”) and that petitioner’s SIRVA was

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
caused-in-fact by the flu vaccine she received on October 28, 2013 Id. at 3.
Respondent further agrees that no other causes for petitioner’s SIRVA were identified
and the statutory six month sequela requirement has been satisfied. Id. 3-4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master